Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 6th, 2022 & August 13th, 2022 has been considered to the best of the Examiner’s ability. Given the large number of non-patent literature references, it is requested that Applicants check to assure that all references listed in the IDS have been submitted to avoid any issues at the time of allowance. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19, 21, 24, 26 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent No. 10,933,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a solid composition that comprises the same constituents.
The instant invention is drawn to a solid composition comprising a solid dosage pharmaceutical composition comprising (1) a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (salt of NAC) and (2) a granule;
wherein the granule comprises semaglutide, a binder, a filler, and no salt of NAC;
wherein the filler is at least 15% (w/w) of the granule; and
wherein the binder is less than 40% (w/w) of the granule.
The ‘120 patent is drawn to a composition comprising the same components in a single dosage. The amounts of the components vary in amount and composition of granules, but in the final formulation, the same ingredients are found in the solid dosage. It would have been obvious to formulate the composition of the instant claims from the teaching of the ‘120 patent. One would have been motivated to formulate the instant claims because the ‘120 patent teaches the same ingredients to be included in the final product. One would have a reasonable expectation of making the compound as claimed as the product, in view of its intended use, contains the same ingredients and would be expected to treat as the composition of the ‘120 patent. Therefore, the invention is obvious over the prior art.

Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16-41 of copending Application No. 17/157,363. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant case contains the same components in the solid composition. The ‘363 co-pending application is drawn to a composition comprising the same components in a single dosage. The amounts of the components vary in amount and composition of granules, but in the final formulation, the same ingredients are found in the solid dosage. It would have been obvious to formulate the composition of the instant claims from the teaching of the ‘363 patent. One would have been motivated to formulate the instant claims because the ‘363 patent teaches the same ingredients to be included in the final product. One would have a reasonable expectation of making the compound as claimed as the product, in view of its intended use, contains the same ingredients and would be expected to treat as the composition of the ‘363 patent. Therefore, the invention is obvious over the prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654